Citation Nr: 0838938	
Decision Date: 11/12/08    Archive Date: 11/20/08

DOCKET NO.  06-38 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
right shoulder degenerative joint disease and impingement 
syndrome (previously rated as right shoulder injury 
(dominant) status post repair of right rotator cuff and 
decompression with spurs).

2.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the thoracic spine. 

3.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the cervical spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1957.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  A June 2008 rating decision increased the 
evaluation of the veteran's right shoulder disability to 20 
percent.  Because the maximum benefit was not granted, the 
issue of entitlement to a higher evaluation remains on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The veteran was afforded a travel Board hearing in September 
2008.  A transcript of the testimony offered at this hearing 
has been associated with the record.

At the September 2008 hearing, the veteran's representative 
referred to a claim of entitlement to a total disability 
rating based on individual unemployability (TDIU) that had 
reportedly been filed in approximately February 2008.  The 
status of that claim is unclear and it is not before the 
Board at this time; however, it is referred to the RO for 
appropriate action.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

At the September 2008 hearing, the veteran indicated that he 
had recently (within the past month) received VA treatment 
and evaluation of his disabilities.  The latest VA record is 
a May 2007 report of examination.  There are no VA records in 
the claims file corresponding to the veteran's reported 
recent treatment and evaluation.  There may be VA records 
outstanding that are potentially relevant to the claims on 
appeal.  Records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  
VA has a duty to seek these records.  38 C.F.R. § 3.159(c) 
(2008).

The veteran has further indicated that his service-connected 
disabilities have increased in severity since the May 2007 VA 
examination.  In an April 2008 personal statement the veteran 
related that he could not do as much physical activity as a 
year prior.  At his September 2008 hearing he also complained 
of treatment recently received for a possible pinched nerve.  
When it is indicated that the severity of a service-connected 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 
6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 
(1991).  Remand for a VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran in order to 
obtain the names and addresses of all 
medical care providers (VA and private) 
who have treated him for his right 
shoulder, thoracic spine and cervical 
spine disorders since May 2007.  After 
securing any necessary release, attempt 
to obtain copies of all records from the 
identified treatment sources.  

2.  After completion of the foregoing, 
schedule the veteran for an appropriate 
VA examination to determine the current 
extent and severity of his service-
connected right shoulder degenerative 
joint disease and impingement syndrome, 
degenerative joint disease of the 
thoracic spine and degenerative joint 
disease of the cervical spine.  

The claims folder must be made 
available to the examiner for review as 
part of the examination.  All indicated 
tests and studies should be undertaken, 
to include range of motion testing.  

Based on the examination and review of 
the record, the examiner should 
indicate the nature and extent of each 
disorder under appropriate AMIE 
protocols, to include addressing any 
loss of motion and the presence or 
absence of any neurologic 
symptomatology.  The examiner should 
also address the impact of the service-
connected right shoulder, cervical 
spine and thoracic spine disabilities 
on the veteran's ability to work.  

Complete rationale must be provided for 
the opinions expressed 

3.  After the development requested 
above has been completed to the extent 
possible, the AMC/RO should again 
review the record and adjudicate the 
claims on appeal.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should 
be furnished a supplemental statement 
of the case and given the opportunity 
to respond thereto before this case is 
returned to the Board.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




